J-S51013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 P.R.D.                                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 K.H.                                     :   No. 869 MDA 2020

               Appeal from the Order Entered May 21, 2020
    In the Court of Common Pleas of York County Domestic Relations at
               No(s): 00440SA2015, PACSES# 899115170


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                       FILED DECEMBER 11, 2020

     P.R.D. (Father), who has been pro se throughout this action, appeals

from the order detailing his child support responsibility as it pertained to

unreimbursed medical expenses. We affirm.

     In stating its decision on the record, the trial court explained:

     The [c]ourt does not have evidence that the treatment that the
     child received was not medically necessary or was otherwise
     cosmetic in nature.

            We do not believe that is [Father’s] argument, in any event.
     He is arguing that he did not have a say in what these expenses
     were, and he did not have any problems with the child when the
     child was in his care. He is upset about the custodial arrangement,
     but this [c]ourt is bound by the custodial arrangement that is in
     place, and it does afford [Appellee] the right to make these
     decisions and seek appropriate care for her son.


N.T., 5/21/20, at 2-3.
J-S51013-20



      Father filed a notice of appeal on June 19, 2020, along with a narrative

“concise statement of matters.” The trial court issued a Rule 1925(a) opinion

on July 16, 2020. The trial court expressed its “belie[f that] the appeal should

be quashed for failure to identify an error by the [c]ourt pursuant to 1925(b),

or in the alternative, the Superior Court could find that the issues have been

waived.” Trial Court Opinion, 7/16/20, at 3-4. Nonetheless, the trial court

provided a comprehensive and thoughtful analysis in support of its May 21,

2020 order, and addressed what it perceived to be Father’s appellate issues.

See id. at 1-12.

      On July 21, 2020, Appellee filed with this Court a motion to dismiss

Father’s appeal, followed by a motion to dismiss and quash on July 23, 2020.

Appellee asserted:

      No averment nor argument has been raised on appeal to suggest
      that these medical expenses were not incurred.                Rather,
      Appellant’s sole claim on Appeal is that he is unhappy with the
      underlying custody arrangement. Appellant makes no request for
      relief that could be granted by this Honorable Court, but instead
      uses this Appeal as a platform to vent his frustration with the court
      system, judges and counsel involved in the custody proceeding.

Motion to Dismiss and Quash Appeal, 7/23/20, at 1. By order entered August

4, 2020, we denied both motions without prejudice.

      We recognize that Father’s brief is wholly deficient and in no way reflects

the content prescribed by our Rules of Appellate Procedure.           The brief,

independent of attachments, consists of 3 unnumbered pages, in which Father

provides his historical account of, inter alia, being denied a fair trial and


                                      -2-
J-S51013-20


repeatedly encountering judicial bias. Father concedes he “has no court cases

to reference,” and makes no legal argument.            See Father’s Brief at 3

(unnumbered).

      The law is well settled:

      [A]ppellate briefs and reproduced records must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
      dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure. Although this Court is willing to liberally construe
      materials filed by a pro se litigant, pro se status confers no special
      benefit upon the appellant. To the contrary, any person choosing
      to represent himself in a legal proceeding must, to a reasonable
      extent, assume that his lack of expertise and legal training will be
      his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006) (citations

omitted). In particular,

      [t]he argument portion of an appellate brief must include a
      pertinent discussion of the particular point raised along with
      discussion and citation of pertinent authorities. This Court will not
      consider the merits of an argument which fails to cite relevant
      case or statutory authority.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012).

      Consistent with both the record and prevailing law, we agree with the

trial court and Appellee that this appeal could be dismissed or quashed.

However, given the trial court’s forbearance, we affirm its order, and adopt its

opinion.   The Honorable Andrea Marceca Strong, sitting as the trial court,

explained:

            The evidence presented by the Appellee/Mother at the
      hearing was uncontroverted. Appellant/Father failed to contest

                                      -3-
J-S51013-20


      the validity of the medical bills presented as evidence, nor did he
      contest the calculation of medical enforcement. Appellant/Father
      argued that he should not be required to pay the child’s medical
      expenses as he did not agree with the child receiving the indicated
      treatments.     He further argued against the parties’ current
      custody agreement entered as an order of court on June 27, 2019.

Trial Court Opinion, 7/16/20, at 2.

      The court detailed the terms of the parties’ custody, as well as their

respective child support obligations, and emphasized that it “repeatedly

informed Appellant/Father that we were unable to address custody matters

during a support hearing and that the only matter before the court was

medical reimbursement.” Id. at 6. The court additionally addressed Father’s

claims of judicial bias, stating:

             The record will reflect that the [c]ourt was merely noting
      that argument was not a basis for excusing the obligation of
      Appellant/Father. At no time did the [c]ourt laugh at or mock the
      Appellant/Father, nor was the [c]ourt sarcastic or degrading
      toward Father or men in general. To the contrary, the [c]ourt, at
      all times, engaged in a respectful exchange with the parties in an
      effort to keep them focused on the issue pending before the
      [c]ourt. While acknowledging the concerns expressed by Father,
      we patiently attempted to redirect Father to the focus of the
      proceedings. The decision was based solely on the evidence
      before the [c]ourt, which supported reimbursement to the parent
      that incurred the expenses, without regard to gender.

Id. at 8-9.

      In sum, and for the above reasons, Father’s appeal lacks merit.

Accordingly, we affirm the trial court and incorporate its thorough and well-

reasoned opinion in this decision.

      Order affirmed.


                                      -4-
J-S51013-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2020




                          -5-